Name: COMMISSION REGULATION (EEC) No 1621/93 of 25 June 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 regarding the system for fixing the import levies for cereals
 Type: Regulation
 Subject Matter: consumption;  prices;  transport policy;  plant product;  trade policy;  foodstuff
 Date Published: nan

 No L 155/36 Official Journal of the European Communities 26. 6. 93 COMMISSION REGULATION (EEC) No 1621/93 of 25 June 1993 laying down detailed rales for the application of Council Regulation (EEC) No 1766/92 regarding the system for fixing the import levies for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, sudden fluctuations in the levies which do not reflect real market trends ; Having regard to the Treaty establishing the European Economic Community, Whereas, where no information is available to the Commission on offer prices for wheat, meslin and rye flour or wheat groats and meal the Commission should be able to calculate the cif prices for those products by applying a conversion rate to the basic cereal used for the manufacture of the products ; Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular 9 to 1 2 thereof ; Whereas, for certain products falling within CN code 1107, it is necessary to determine the fixed component provided for in Article 11 ( 1 ) (B) of Regulation (EEC) No 1766/92 ; Whereas pursuant to Article 10 of Regulation (EEC) No 1766/92 a levy equal for each product to the thre ­ shold price less the cif price is charged on imports of the products listed in Article 1 ( 1 ) (a), (b) and (c), export malt ; whereas the cif prices are calculated for Rotterdam on the basis of the most favourable purchasing opportunities on the world market ; whereas, to that end, the Commission must take account of all the prices charged on the world market of which it is aware, and also of all the prices quoted on the major international commodities exchanges ; whereas, however, when it is clear from the information available to the Commission that certain prices are not representative of real market trends either because of the quality of the goods, or because of quanti ­ tative restrictions, or because the price announced is not based on normal market conditions, then such prices may be disregarded ; whereas account should also be taken of prices not made at Rotterdam by applying a correction to take account of differences in transport costs for other ports in relation to Rotterdam ; Whereas the common threshold price is the Community market's sole protection, whereas, if imports were to enter that market at prices below the threshold price, the normal disposal of homegrown cereals would be seriously threatened ; whereas it is therefore necessary, where the levy has been fixed in advance, to fix the premium provided for in Article 12 (2) of Regulation (EEC) No 1766/92 so that the product imported under this procedure may enter the Community under conditions which cannot disturb its balance ; whereas to this end premium needs to cover the difference between the cif price and a cif forward delivery price, where the latter is lower than the former, determined on the basis of prices reflecting the real trend of the future market ; Whereas, in order to prevent the procedure for fixing levies from becoming excessively complex, a minimum level should be fixed below which fluctuations in cif prices, premiums or threshold prices give rise to no adjustments to the levy ; Whereas, it is advisable when the coefficients of equiva ­ lence are being determined, that they should be based on the characteristics and prices of the different qualities of products usually offered on the world market and that, in the case of flour, account should be taken of the moisture and ash content as well as its baking value ; Whereas if qualities of products not mentioned in this Regulation are offered on the world market, the Commis ­ sion must be in a position to apply new or different coef ­ ficients of equivalence for a given period until this Regu ­ lation is amended to bring it up to date ; Whereas, pursuant to Article 12 (3) of Regulation (EEC) No 1766/92, the products listed in Article 1 ( 1 ) (c) of that Regulation may be made subject, in whole or in part, to the provisions for the advance fixing of the levy ; whereas major fluctuations in world-market prices make it difficult to conclude long-term contracts in accordance with the requirements and customary practices of the international trade in those products ; whereas, to permit the traditional importation of those products into the Community despite those circumstances, advance fixing of the levy should be extended to those products, whereas, when the levy is fixed in advance, a premium should be charged to ensure that imported flour does not, when reaching the Community market, jeopardize the equilibrium of the market : Whereas the cif price should remain unchanged where the prices or quotations have not been made known to the Commission, or if they are not representative, or to prevent the Community market from being disturbed by (') OJ No L 181 , 1 . 7. 1992, p. 21 . 26. 6. 93 Official Journal of the European Communities No L 155/37 Whereas this Regulation incorporates, whilst adjusting them to present market conditions, the provisions of Commission Regulation 157/67/EEC ('), as last amended by Regulation (EEC) No 31 /76 (2), Commission Regula ­ tion 158/67/EEC (3), as last amended by Regulation (EEC) No 2644/91 (4), Commission Regulation 1 59/67/EEC (*) and Commission Regulation (EEC) No 971 /73 (6) ; whereas, therefore, the aforesaid Regulations should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : rences in prices between these products. However, this provision may be applied only for 21 days in respect of any one coefficient of equivalence. Beyond that period, the relevant Annex to this Regulation must be revised in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 1766/92. However, such revision shall be without prejudice to the validity of the provisional coefficients used by the Commis ­ sion . 3 . The cif price shall remain unchanged :  if the price changed for a given quantity used as the basis for the earlier fixing of the cif price is no longer available to the Commission for subsequent fixing and if the prices which remain available are such that they would quickly lead to considerable fluctuations in the cif price which, in the opinion of the Commission, would not be sufficiently representative of the market trend,  if the Commission has no information at its disposal or does not have sufficiently representative informa ­ tion to fix a cif price. Article 2 Where no information is available on representative prices or representative quotations for wheat, meslin and rye flour Or wheat groats and meal, the Commission shall calculate the cif prices for those products by applying a conversion rate to the cif price of the base cereal . This conversion rate shall be fixed at 1,40 for the manu ­ facture of a tonne of common wheat flour, groats and meal, and 1,55 for the manufacture of a tonne of durum wheat groats or meal . Article 3 For products falling within CN code 1107, the variable component referred to in Article 11 ( 1 ) (a) of Regulation (EEC) No 1766/92 shall be fixed taking account of the quantity of the basic cereal needed to manufacture the product in question. To that end, the levy applicable to the basic cereal shall be multiplied by a coefficient of 1 ,33 for the products falling within CN codes 1107 10 19 and 1107 10 99, a coefficient of 1,55 for the product falling within CN code 1107 20 00 and a coefficient of 1,78 for the products falling within CN codes 11071011 and 1107 1091 . The fixed component referred to in Article 11 ( 1 ) (B) of Regulation (EEC) No 1766/92 shall be fixed at ECU 10,88 . Article 4 1 . Where the cif prices for the products listed in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1766/92, with the exception of malt, are greater than the cif forward delivery prices for the same products, the premiums referred to in Article 12 (2) of the aforemen ­ tioned Regulation shall be equal to the difference between the said prices. Article 1 1 . The following factors shall be used to calculate the cif prices referred to in Article 10 of Regulation (EEC) No 1766/92 : (a) the prices charges on the world market of which the Commission has been made aware by the Member States or through its own channels ; (b) the most favourable actual purchasing opportunities actually available ; (c) the prices quoted on the major international commo ­ dities exchanges. However, certain prices and quotations may be excluded, especially where they involve cereals which do not corres ­ pond to the fair average quality, or prices which are not representative of the market or of the long-term market trend, or offers where the seller has options on the quality or the place of origin. 2. Adjustments shall be made : (a) for prices which are not quoted on Rotterdam, by taking into account the differences in freight rates between the port of loading and the port of destina ­ tion on the one hand, and the port of loading and Rotterdam on the other ; (b) To compensate for deviations in quality from the stan ­ dard quality for which the special price had been fixed, by applying the coefficients of equivalence listed in Annexes I and II to this Regulation. If qualities of products not listed in the Annexes to this Regulation are offered on the world market, the Commission may apply coefficients of equivalence derived from these listed in the Annexes, in such cases, account should be taken of the characteristics of the products in question in relation to the qualities of products listed in the Annex, together with the diffe ­ (') OJ No 128, 27. 6. 1967, p. 2533/67. (2) OJ No L 5, 10. 1 . 1976, p. 18 . 0 OJ No 128, 27. 6 . 1967, p. 2536/67. (4) OJ No L 247, 5. 9 . 1991 , p. 23 . 0 OJ No 128, 27. 6 . 1967, p. 2542/67. (6) OJ No L 95, 11 . 4. 1973, p. 4. No L 155/38 Official Journal of the European Communities 26. 6. 93 Article 6 Article 12 (2) of Regulation (EEC) No 1766/92 shall also apply to the products listed in Article 1 (c) thereof. However, the levy for products falling within CN code 1107 shall be amended using the threshold prices for the basic cereals, after application of the coefficients referred to in Article 3 of this Regulation . The scale of premiums shall include a premium for the current month and a premium for each subsequent month, and may cover a period equal to or greater than the term of validity of the licences. 2. The premiums for products falling within CN code 1107 shall be fixed by applying the coefficients referred to in Article 3 of this Regulation to the premiums fixed for the basic cereal. Article 5 If the cif price exceeds the cif forward delivery price by ECU 1 per tonne or less, the premium shall be fixed at zero. The scale or premiums shall be amended only if the difference is greater than ECU 1 . The levy shall be amended only if the calculation shows a fluctuation of more then ECU 1 per tonne in relation to the levy as previously fixed. Article 7 Regulation (EEC) No 156/67/EEC, 158/67/EEC, 159/ 67/EEC and (EEC) No 971 /73 are hereby repealed. Article 8 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1993 . For the Commission Rene STEICHEN Member of the Commission 26. 6. 93 Official Journal of the European Communities No L 155/39 ANNEX I Coefficients of equivalence for cereals as grain Country of origin Description of cereal quality Coefficient of equivalence in ECU per 1 000 kg Amount to be deducted from the cereal quality Amount to be added to the price for the cereal quality COMMON WHEAT USA Soft Red Winter Garlicky II and III 3,02 Soft Red Winter I and II 4,53 Western White II 4,53 Soft White II 4,53 Hard Winter/Dark Hard Winter I and II (up to 12,4 % guaranteed protein content or without guaranteed protein content) 10,88 Hard Winter/Dark Hard Winter I and II ( 12,5 to 12,9 % guaranteed protein content) 11,79 Hard Winter/Dark Hard Winter I and II ( 13 to 13,4% guaranteed protein content) 12,69 Hard Winter/Dark Hard Winter I and II (13,5 to 13,9 % guaranteed protein content) 13,60 Hard Winter/Dark Hard Winter I and II ( 14 % or more guaranteed protein content) 14,51 Red Spring/Northern Spring/Dark Northern Spring I and II (up to 12,4% guaranteed protein content or without guaranteed protein content) 11,49 Red Spring/Northern Spring/Dark Northern Spring I and II (12,5 to 12,9 % guaranteed protein content) 12,39 Red Spring/Northern Spring/Dark Northern Spring I and II (13 to 13,4% guaranteed protein content) 13,30 Red Spring/Northern Spring / Dark Northern Spring I and II (13,5 to 13,9 % guaranteed protein content) 14,21 Red Spring/Northern Spring/Dark Northern Spring I and II (14 to 14,4% guaranteed content) 15,11 Red Spring/Northern Spring/Dark Northern Spring I and II (14,5 % or more guaranteed protein content) 16,02 Canada No 1 Canada Western Red Spring (up to 12,4 % guaranteed protein content or without guaranteed protein content) 12,09 No 1 Canada Western Red Spring ( 12,5 to 12,9 % guaranteed protein content) 13,00 No 1 Canada Western Red Spring (13 to 13,4 % guaranteed protein content) 1 3,90 No 1 Canada Western Red Spring (13,5 to 13,9 % guaranteed protein content) 14,81 No 1 Canada Western Red Spring (14 to 14,4 % guaranteed protein content) 15,72 No 1 Canada Western Red Spring (14,5 % or more guaranteed protein content) 16,62 No 1 Manitoba Northern 15,11 No 2 Manitoba Northern 14,51 No 3 Manitoba Northern 12,69 No 4 Manitoba Northern 10,88 No 5 Canada 7,25 Saudi Arabia 14,00 No L 155/40 Official Journal of the European Communities 26. 6 . 93 Country of origin Description of cereal quality Coefficient of equivalence in ECU per 1 000 kg Amount to be deducted from . the cereal quality Amount to be added to the price for the cereal quality Argentina Southern Wheat (Bahia Blanca, Necochea) 10,88 Up River (Rosa Fee) 10,88 Down River (Buenos Aires) 10,88 Australia Faq 8,16 Hard 1 0,88 ¢ Prime Hard (14 % or more guaranteed protein content) 14,51 Sweden English Milling 0 Bulgaria English Milling 2,72 Romania English Milling 4,53 Territory of the Type 441 10,88 former USSR Type 431 12,69 Type 121 (SKS 14) (14% ore more guaranteed protein content) 15,11 ,&lt; DURUM WHEAT Canada Canada Western Amber Durum I 3,93 Canada Western Amber Durum II 3,32 Canada Western Amber Durum III 0 0 Canada Western Amber Durum IV 0 0 Canada Western Amber Durum V 2,42 USA Hard Amber Durum I , 0 0 Hard Amber Durum II 1.21 Hard Amber Durum III 2,42 Argentina Candeal Taganrog 0 0 Morocco 6,04 Tunisia 0 0 Iraq Faq 9,67 Italiano 2,42 Syria Faq 9,67 Italiano 2,42 Turkey Anatolia 9,67 Thrace ?,25 Israel 0 0 RYE USA USA II 0 0 USA III 0,60 Plump 0 0 Canada Western I and II 0 0 Western III Ml Argentina Plata 0 0 Territory of the 0 0 former USSR Sweden 0 0 Turkey 0 0 Poland 0 0 (a) BARLEY USA USA II 0 0 USA III 1.51 USA IV 3,02 USA V 4,84 Western I and II 45 lb/bushel or better 0 0 USA II Two Row 1,51 26. 6. 93 Official Journal of the European Communities No L 155/41 Country of origin Description of cereal quality Coefficient of equivalence in ECU per 1 000 kg Amount to be deducted from the cereal quality Amount to be added to the price for the cereal quality Canada Western Two Row I and II 1,51 Feed I and II 1,51 Feed III ' 2,42 Argentina Plata 62/63 to 64/65 kg/hi 0 0 Plata 65/66 to 66/67 kg/hi 0,91 Plata 67/68 to 68/69 kg/hi 1,51 Australia Chevalier V 0 0 Chevalier III and IV 1,51 Beecher Barley 0,91 Queensland Two Row 1,51 North Africa : Algeria, Tunisia, Morocco 3,63 Turkey White Barley 2,42 Bigarree 3,63 Iraq 4,84 Syria Bigarree of less than 64 kg/hi 4,84 White Barley and Bigarree 64/65 kg/hi 3,02 Norway 0 0 Sweden 0 0 Territory of the Baltic 0 0 former USSR Black Sea 0,91 OATS USA Extra Heavy White Oats I and II 38 to 40 lb 0 0 Heavy White Oats I and and II 39 lb 1,21 Canada Western Oats I, II, III extra 0 0 Extra No 1 Feed and No 1 Feed 0 0 Argentina Plata 0 0 Australia Victorian Feed Oats 0 0 Western Oats I and II 0 0 Territory of the 0 0 former USSR Sweden 0 0 Finland », 0 0 MAIZE USA Yellow Corn I and II 0 0 Yellow Corn III 0,60 Yellow Corn IV 1,21 Yellow Corn V 2,42 White Corn I and II 0 0 Wihite Corn III 0,60 White Corn IV 1,21 White Corn V 2,42 Argentina Plata 1,51 Uruguay 0 0 Paraguay 1,51 Brazil .1,51 Mexico 1,51 No L 155/42 Official Journal of the European Communities 26. 6. 93 Country of origin Description of cereal quality Coefficient of equivalence in ECU per 1 000 kg Amount to be deducted from the cereal quality Amount to be added to the price for the cereal quality Republic of Yellow Flint 1,51 South Africa White Dant 1,51 Zimbabwe Yellow 1,51 White 1,51 Angola Yellow Round 0 0 Kenya Yellow 0 0 Morocco 0 0 Burma 0 0 India 0 0 Indonesia 0 0 Bulgaria 0 0 Territory of the 0 0 former Yugoslavia Romania 0 0 Territory of the 0 0 former USSR SORGHUM USA US Grain Sorghum Yellow II 0 0 Argentina Granifero 0 0 Mexico 0 0 MILLETMILLET USA Dakota White 0 0 Argentina 0 0 Australia 0 0 BUCKWHEAT USA 0 0 Canada ^,42 ! Brazil Republic of ® ® South Africa Poland 0 0 China 10,88 26. 6. 93 Official Journal of the European Communities No L 155/43 ANNEX II A. Coefficients of equivalence for wheat, meslin and spelt flour Flour with an ash content in the dry matter, by 100 kg of flour, of (expressed in mg) Coefficients of equivalence in ECU per 1 000 kg of flour For a moisture content of 1 5,5 % For a moisture content of less than 15,5 % Amount to deduct from the price of the quality of flour Amount to add to the price of the quality of flour Amount to deduct from the price of the quality of flour Amount to add to the price of the quality of flour up to 425 10,88 14,14 426 - 475 6,35 9,61 476 - 525 2,72 5,98 526 - 575 0 0 3,26 576 - 625 1,45 1,81 626 - 675 2,90 0,36 676 - 725 4,35 1,09 726 - 775 5,80 2,54 776 - 825 7,25 3,99 826 - 875 9,07 5,80 876 - 925 10,88 7,62 926 - 975 12,69 9,43 976 - 1 025 14,51 11,24 1 026 - 1 075 16,32 13,06 1 076 - 1 125 18,13 14,87 1 550 - 1 650 29,01 25,75 B. Coefficients of equivalence for flour manufactured from certain qualities of common wheat Flour manufactured fr&lt;3m certain qualities of common wheat Coefficient of equivalence i n ECU per 1 000 kg of flour Country of origin Description of the quality Amount to deduct from the price of the quality of flour Amount to add to the price of the quality of flour USA and other third countries Soft Red Winter other qualities of common 0 0 wheat with a backing value at least equivalent to the quality of European wheat USA Hard Red Winter, Dark Hard Winter 9,07 Northern Spring, Red Spring, Dark Northern 12,09 Spring Canada Manitoba 15,11 Territory of the former USSR 9,07 C. Coefficients of equivalence for rye flour Flour with an ash content in the dry matter, by 1 00 kg of flour, of (expressed in mg) Coefficients of equivalence in ECU per 1 000 kg of flour For a moisture content of 1 5,5 % For a moisture content of less than 15,5 % Amount to deduct from the price of the quality of flour Amount to add to the price of the quality of flour Amount to deduct from the price of the quality of flour Amount to add to the price of the quality of flour up to 550 14,14 551 - 700 11,36 17,89 701 - 850 0 15,11 851 - 1 050 5,08 3,75 1,33 1 051 - 1 250 10,28 6,53 1 251 - 1 600 14,14 10,40 more than 1 600 18,98 15,23